Citation Nr: 0334383	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for the 
service-connected residuals of right knee surgery, currently 
evaluated as no percent disabling.  

2.  Entitlement to a rating higher than 10 percent for the 
service-connected arthritis of the right knee with limitation 
of motion.  

3.  Entitlement to a rating higher than 30 percent for the 
service-connected chronic headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from February 1977 to May 
1994.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2000 and April 2001 decisions of the RO.  

The record indicates the veteran canceled his hearing 
scheduled in May 2002 at the RO before a Hearing Officer.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2003 when he waived initial 
consideration by the RO of additional evidence submitted 
directly to the Board.  

In correspondence received in December 2002, the veteran also 
contended that he continued to be bothered by intrusive 
recollections of events in service and received treatment in 
the PTSD clinic, raising the issue of service connection for 
post-traumatic stress disorder (PTSD) for the first time.  As 
that issue has not been fully developed for appellate review, 
it is referred to the RO for such further development as may 
be necessary.  

In January 2003, the veteran submitted an application for an 
annual clothing allowance.  That matter is also referred to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  The April 2001 rating decision, which reduced the rating 
of the service-connected residuals of right knee surgery, was 
not based on a medical examination showing that the service-
connected residuals of right knee surgery had undergone 
material improvement that was reasonably certain to be 
maintained under the ordinary conditions of life.  

2.  The service-connected arthritis of the right knee with 
limitation of motion is shown to be productive of a level of 
functional loss due to pain that more nearly approximates 
that of limitation of flexion to 30 degrees.  

3.  The service-connected residuals of right knee surgery are 
not shown to be manifested by instability or recurrent 
subluxation of more than that of a slight degree.  

4.  The service-connected chronic headaches are shown to be 
manifested by a disability picture that more nearly 
approximates that of completely prostrating attack, occurring 
weekly and producing severe economic inadaptability.  



CONCLUSIONS OF LAW

1.  Restoration of the 10 percent rating previously assigned 
for the service-connected residuals of right knee surgery is 
warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.344, 4.7, 4.71a including Diagnostic Code 5257 
(2003).  

2.  The criteria for the assignment of a rating of 20 percent 
for the service-connected arthritis of the right knee with 
limitation of motion are met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 
9-98 (Aug. 14, 1998).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of right knee 
surgery manifested by instability are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5257 (2003); VAOPGCPREC 9-98 (Aug. 
14, 1998).  

4.  The criteria for the assignment of a 50 percent rating 
for the service-connected chronic headaches are met.  
38 U.S.C.A. §§ 1155, 5107 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a including Diagnostic Code 8100 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case and 
the Supplemental Statement of the Case.  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claims.  This includes VA examinations performed to evaluate 
the severity of the service-connected disabilities.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).


II.  Factual Background

A.  Right Knee

A careful review of service medical records shows that the 
veteran was treated on several occasions for right knee pain.  
X-ray studies taken in 1993 revealed moderate degenerative 
joint disease.  The diagnoses in September 1993 were those of 
degenerative joint disease and probably chondromalacia 
patellae.  

In a November 1994 rating decision, the RO granted service 
connection for degenerative joint disease of the right knee 
and assigned a 10 percent rating under Diagnostic Code 5257, 
effective in June 1994.  

The non-VA hospital records dated in February 1996 show that 
the veteran underwent arthroscopy and partial lateral 
meniscectomy.  

At a VA examination in May 1997, the veteran reported having 
intermittent pain and swelling in the right knee.  
Reportedly, he had to avoid strenuous activities.  

The examination revealed no swelling, fluid, heat, erythema, 
or tenderness.  There was moderate crepitus on extension.  
There was no subluxation or contracture, but rather mild 
laxity and instability along the lateral aspect.  The range 
of motion of the right knee was from 0 degrees of extension 
to 130 degrees of flexion.  

The veteran's gait was normal.  He hopped well on his left 
foot, but poorly on his right foot; he squatted with moderate 
difficulty.  There was a positive McMurray's sign.  The 
diagnosis was that of status-post arthroscopic surgery of the 
right knee.  

In an August 1997 rating decision, the RO assigned an 
increased evaluation for the service-connected right knee 
disability from 10 percent to 20 percent, effective in April 
1996.  According to that rating decision, a 10 percent 
evaluation was assigned for the degenerative arthritis of the 
right knee with limitation of motion and a separate 10 
percent evaluation was assigned for instability of the right 
knee, status-post surgery.  

The VA medical records show that the veteran underwent 
arthroscopic surgery of his right knee in February 2000.  

In an April 2000 rating decision, the RO increased the 
evaluation for the service-connected residuals of right knee 
surgery to 100 percent, effective from February 2000, under 
the provisions of 38 C.F.R. § 4.30 based on surgery and 
convalescence for this condition, and then resumed the 
evaluation of 10 percent, effective in April 2000.  

The veteran underwent a VA examination in May 2000.  An 
examination of the right knee revealed the range of motion to 
be from 0 degrees of extension to 130 degrees of flexion.  
There was mild grinding on extension.  There was no evidence 
of any laxity; the VA examiner noted that, as long as the 
veteran did not do any strenuous exercise, he got along 
pretty well.  

There was some pain on standing for long periods of time, or 
stiffness when he drove a car.  The X-ray studies revealed 
mild tricompartmental osteoarthritis, but no evidence of 
subluxation or fracture.  The diagnosis was that of 
degenerative joint disease of the right knee.  

In a June 2000 rating decision, the RO continued the 10 
percent rating for the service-connected residuals of right 
knee surgery.  

The veteran underwent a VA examination in February 2001.  An 
examination of the right knee revealed no swelling, fluid, 
heat, or erythema.  There was mild tenderness anteromedially, 
and mild-to-moderate crepitus on flexion and extension.  
There was no subluxation, contracture, laxity or instability.  
The McMurray sign was negative.  

There were also negative anterior and posterior drawer signs, 
and negative Lachman's sign.  The range of motion was from 0 
degrees of extension to 130 degrees of flexion.  The 
veteran's gait was normal.  He hopped well on his left foot, 
and moderately well on his right foot.  He squatted with 
moderate difficulty.  

The diagnoses were those of mild osteoarthritis of the right 
knee, and status-post arthroscopic surgery times two.  The VA 
examiner noted that there was no evidence of weakened 
movement, excess fatigability, or incoordination.  Nor was 
there evidence that these or pain would further reduce 
motion.  

In an April 2001 rating decision, the RO decreased the 
evaluation for residuals of right knee surgery from 10 
percent to no percent, effective in February 2001.  

A report of VA consultation dated in October 2002 shows an 
assessment of leg length discrepancy, which may be 
contributing to upper lumbar pain and additional somatic 
dysfunctions (left leg longer than right).  

The non-VA medical records dated in October 2002 show a 
diagnosis of tricompartmental arthritis of the right knee.  

The VA progress notes dated in December 2002 show that the 
veteran underwent a steroid injection in his right knee.  The 
VA physician indicated that the veteran's arthritis of his 
knee was definitely causing him to have pain in that area, 
and causing him to have problems working.  A history of the 
veteran's illness reflects that, following surgery, the 
veteran had been treated conservatively with anti-
inflammatories and a bracing therapy.  

The non-VA medical records dated in December 2002 show that 
the veteran used both a brace and a cane, and that he 
continued to have pain and take medications despite both 
cortisone injections and synvisc injections.  

A statement submitted by the veteran in January 2003 
indicates that he wears a large knee brace on his right knee.  

The VA progress notes dated in January 2003 reflect that the 
range of motion of his right knee, as measured with a 
goniometer, was from 0 degrees of extension to 70 degrees of 
flexion, with pain to 90 degrees of flexion and ending due to 
increased pain and guarding.  

The right knee appeared to be ligamentously stable, but the 
veteran did utilize a knee support.  He had a 5/5 strength in 
the lower extremities.  There was full weightbearing, and the 
veteran stood erect; he used a cane for assisting with 
ambulation.  The veteran's gait was slightly altered with a 
limp noted on the right side.

The veteran indicated that he had an injection in the knee on 
his last visit, which offered him little to any relieve.  The 
VA physician noted that the veteran's degenerative joint 
disease in the right knee would continue to worsen over time 
and at some point might need surgical intervention.  In the 
interim, the veteran would be treated conservatively with 
physical therapy and with nonsteroidal medicine.  

The testimony of the veteran at a hearing in June 2003 was to 
the effect that his last physical therapy for his knee was in 
November 2002, and that the pain impaired his ability to walk 
and climb stairs.  Nor could the veteran exercise or run.  
The record also notes that the veteran's service-connected 
right knee disability was initially characterized as that of 
degenerative joint disease.  


B.  Chronic Headaches

A careful review of service medical records shows that the 
veteran was treated for persistent headaches in service.  

In a November 1994 rating decision, the RO granted service 
connection for headaches and assigned a 10 percent rating 
under Diagnostic Code 8100, effective in June 1994.  

The non-VA hospital records dated in September 1996 note the 
onset of a severe headache.  

The veteran underwent a VA examination in October 1997.  He 
reported having headaches about 10 years earlier, and 
reported taking several daily medications.  Reportedly, the 
veteran had a mild to moderate headache every day, which 
occasionally became very severe.  The last severe episode was 
several months ago.  The diagnosis was that of chronic 
headaches.  

A report of VA examination dated in November 1998 shows a 
diagnosis of chronic daily headaches.  

The testimony of the veteran at a hearing in February 1999 
was to the effect that he had missed probably 8 to 10 days 
from work within the last 12 months due solely to headaches.  

In a February 1999 rating decision, the RO assigned an 
increased evaluation for the service-connected chronic 
headaches from 10 percent to 30 percent, effective in April 
1997.  

The veteran underwent a VA examination in February 2001.  He 
reported that the headaches would be located anywhere in his 
head, usually with nausea but no vomiting.  He had 
photophobia and phonophobia.  He had headaches on a daily 
basis, but not as severe.  Reportedly, he lost 15 days from 
work during the last year because of headaches.  He tried a 
number of medications, and still had some lesser headaches 
several times a week.  The diagnosis was that of migraine 
headaches.  

The statements of the veteran in the claims folder dated in 
February 2002 reflect that he had several stumbles and a fall 
in 2001, and that his knee pain had awakened him at night.  

The non-VA medical records dated in April 2002 show a 
diagnosis of headaches, suspicious more of cluster than 
migraine.  

A report of VA consultation dated in October 2002 shows 
assessments of migraines, and of cervical somatic dysfunction 
as a possible contributing source of headaches.  

The non-VA medical records dated in October 2002 show an 
assessment of chronic migraines unresponsive to multiple 
preventive medications.

The non-VA medical records dated in January 2003 show that 
the veteran had an approximately 13-year history of migraine 
plus other types of headaches.  The veteran described 3 types 
of headaches.  

The Type I headaches, which were the worst, were described as 
follows:  Crushing, holo-headaches with pounding, and 
sometimes with photophobia, phonophobia, and nausea.  These 
headaches occurred approximately once a week, and the veteran 
would be taken to bed.  

The Type II headaches were described as stabbing pains behind 
the eye, generally unilateral, and then switched to the other 
side.  They were temporal and radiated to the neck.  These 
headaches occurred approximately every other day, and lasted 
from 1 1/2 to 2 hours.  

The Type III headaches were described as stabbing and jabbing 
pains intermittently over the entire cranium.  These 
headaches occurred nearly every day, and lasted from 15 to 20 
minutes.  

The diagnoses were those of classic migraine, hemicranial 
headache, stabbing/jabbing headache, possible cluster 
headache, cervical dizziness; and possible rheumatologic 
associated headache.  

The testimony of the veteran at a hearing in June 2003 was to 
the effect that he had missed work due to the headaches, and 
that he had to deal with the pain.  


II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In evaluating the veteran's claims for increased ratings, the 
Board considers the evidence of record.  The medical findings 
are compared to the criteria set forth in the VA's Schedule 
for Rating Disabilities.  An evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  


A.  Right Knee

(1)  Procedural Safeguards

As a preliminary matter, the Board notes that the Statement 
of the Case sent to the veteran in December 2001 did not cite 
or otherwise address the applicable provisions of 38 C.F.R. § 
3.344.  

The provisions of 38 C.F.R. § 3.344(a) and (b) are applicable 
in rating reductions for disabilities that have 
"stabilized" over a 5-year period or more.  Here, the 
evidence reveals that the 10 percent rating for the service-
connected residuals of right knee surgery based on 
instability was in effect from April 1996 to February 2001, 
which is just less than 5 years.  

While a 10 percent rating had been assigned for the service-
connected right knee disability since June 1994, the overall 
evidence, in the Board's opinion, reveals that the service-
connected right knee disability was initially rated as 10 
rating disabling due to the degenerative joint disease of the 
right knee.  

Hence, the provisions of 38 C.F.R. § 3.344(a) and (b) are not 
for application.  The duration of a rating is measured from 
the effective date of assignment to the effective date of 
actual reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  

The provisions of 38 C.F.R. § 3.344(c), however, require 
reexamination showing an improvement to warrant a reduction 
in a service-connected disability rating.  A careful review 
of the evidence of record does not show improvement in the 
service-connected residuals of right knee surgery in this 
case.  

The RO's decision to reduce the rating for the service-
connected residuals of right knee surgery from 10 percent to 
no percent was based primarily on the results of a VA 
examination in May 2000, which did not address instability 
but found no laxity; and a VA examination in February 2001, 
which found no subluxation, contracture, laxity or 
instability.  

The Board notes that the record does not indicate whether the 
veteran's claims folder was reviewed by the VA examiner in 
May 2000, and indicates that the claims folder was not 
available to the VA examiner in February 2001.  

To ignore the specific nature of the disability experienced 
by the veteran when assigning a rating violates certain 
essentials of rating. There must be an accurate description 
of the disabling condition, with consideration being given to 
the whole recorded history such that each of the elements of 
the disability to be rated are correctly set forth. 38 C.F.R. 
§§ 4.1, 4.2.  

A review of the veteran's medical history reflects that the 
veteran was restricted in performing strenuous activities, 
and more recent evidence shows that the veteran continues to 
use a knee brace and cane for ambulation.  The veteran has 
also indicated that he stumbles and had a fall.  

The overall evidence, in the Board's opinion, reflects that 
the service-connected residuals of right knee surgery 
continue to produce slight instability.  No improvement in 
the service-connected residuals of right knee surgery has 
been demonstrated.  

Accordingly, the Board finds that the reduction from 10 to no 
percent, effectuated by the rating decision in April 2001, 
was not in accordance with the requirements of 38 C.F.R. § 
3.344(c).  As this action is void ab initio, the 10 percent 
rating for the service-connected residuals of right knee 
surgery, to this extent, must be restored.  


(2)  Rating Criteria

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

A review of the record shows that service connection has been 
granted for degenerative arthritis of the right knee with 
limitation of motion, and that a 10 percent evaluation was 
assigned under Diagnostic Code 5010.  Service connection has 
also been granted for residuals of right knee surgery, and a 
separate 10 percent evaluation has been assigned under 
Diagnostic Code 5257.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 because the arthritis 
would be considered an additional disability warranting a 
separate evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  

Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Diagnostic Codes 5257 or 5259, 
the veteran would be entitled to a separate compensable 
evaluation under Diagnostic Codes 5260 or 5261 if the 
arthritis results in compensable loss of motion; otherwise, 
the veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98 (Aug. 14, 1998).  

In this case, the report of the VA examination in February 
2001 shows that the range of motion of the veteran's right 
knee was from full extension of 0 degrees to limited flexion 
of 130 degrees, which is slightly below the standard range of 
motion.  Again, the Board notes that the veteran's claims 
folder was not available to the examiner.  

More recent VA evidence shows that the range of motion of the 
right knee was without pain from 0 degrees to 70 degrees, and 
with pain from 70 degrees to 90 degrees.  The end point was 
90 degrees, due to increasing pain and guarding. 

The veteran also has reported having pain and swelling with 
walking and climbing stairs, and the veteran was noted to 
have crepitation of the right knee.  Functional impairment 
caused by pain is to be reflected in the rating for 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board finds in this case that an increased rating of 20 
percent under the DeLuca principles is warranted.  The 
veteran has been diagnosed with tricompartmental arthritis of 
the right knee.   While the evidence reflects full 
weightbearing, there is some indication that motion through 
the arc of extension or flexion is painful as to render some 
portion non-functional.  

Accordingly, the Board finds that the veteran's present 
disability picture is productive of a level of functional 
loss due to pain that more nearly approximates that of a 
limitation of flexion to 30 degrees.  Hence, the criteria for 
the assignment of a rating of 20 percent under Diagnostic 
Code 5010-5260 as described hereinabove are met.  

Here, the evidence shows that the veteran wore a knee brace.  
However, the VA examiner did not find instability; there was 
some evidence of tenderness.  

In the opinion of the Board, there is no evidence of lateral 
instability or recurrent subluxation of more than a slight 
degree in this case to warrant a rating in excess of 10 
percent.  

Accordingly, the Board finds that the present disability 
picture does not support the assignment of an increased 
rating for the service-connected residuals of right knee 
surgery.  


B.  Chronic Headaches

A 30 percent evaluation for migraine headaches requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The veteran has been diagnosed with migraine headaches and 
other types of headaches for over a decade.  The evidence 
does show that the veteran has completely prostrating 
headaches, described as crushing, holo-headaches with 
pounding, occurring approximately once a week.  He has also 
missed several days of work due solely to headaches.  

While the medical evidence shows that the veteran continues 
to have migraine headaches and other types of headaches, his 
statements as to his daily headache pain and the recurring 
frequency of severe episodes has been resolved by assignment 
of the higher rating.  38 C.F.R. § 4.7.  

Thus, in the Board's opinion, the evidence suggests that the 
veteran's headaches are of such frequency and severity to be 
considered productive of a disability picture that more 
nearly approximates that of completely prostrating attacks as 
required for a 50 percent rating under Diagnostic Code 8100.  

There is no evidence in the record that the veteran's 
service-connected chronic headaches presents exceptional or 
unusual circumstances to warrant referral of the case to the 
RO to consider the assignment of a rating on an 
extraschedular basis.  38 C.F.R. §§ 3.321(b)(1).  Such 
circumstances have neither been alleged nor shown.  

Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for the assignment 
of a 50 percent disability rating as described hereinabove.  



ORDER

Restoration of a 10 percent rating for the service-connected 
residuals of right knee surgery is granted, as the reduction 
is void ab initio.  

A 20 percent rating for the service-connected arthritis of 
the right knee with limitation of motion is granted, subject 
to the regulations applicable to the payment of monetary 
awards.  

A 50 percent rating for the service-connected chronic 
headaches is granted, subject to the regulations applicable 
to the payment of monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



